Judge BECTON
concurring in part and dissenting in part.
Like the majority, I find no error in defendant’s assignments of error relating to the admission of his confession and physical evidence. I agree with the majority that defendant “had one state appointed psychiatrist [in his Wake County cases] . . . and did not need a second one,” ante, at 209-10. Believing however that defendant was entitled to funds to pay the psychiatrist any additional necessary expenses incurred in the preparation of his Johnston County case, that defendant made a threshold showing of specific necessity for funds to obtain the assistance of a ballistics expert, *213and that defendant had a right to be present at the hearing regarding his requests for experts, I dissent.
Although defendant had no right to the appointment of multiple experts or the expert of his choice, he was entitled to a psychiatrist who could assist him in evaluating, preparing, and presenting his defense against the charges for which he was on trial. See State v. Moore, 321 N.C. 327, 364 S.E.2d 648 (1988). I believe the trial judge erred in denying defendant’s motion for funds for a psychiatrist.
Further, since there were no eyewitnesses who could positively identify defendant as the culprit and the State’s case hinged significantly upon the ballistics evidence, I believe defendant made a threshold showing of specific necessity for a ballistics expert. In my view, Moore controls. In that case, our Supreme Court considered defendant’s right to an independent fingerprint expert when the single piece of physical evidence placing defendant at the crime scene was a palm print which, according to the State’s expert, matched defendant’s. Noting 1) that a palm print found at the crime scene had been identified by the State’s expert as defendant’s, 2) that the State’s witness could not identify the perpetrator of the crimes charged, 3) that the State’s palm print evidence was thus critical to the State’s case, 4) that defense counsel lacked the expertise to assess the accuracy of the State’s expert’s identification of the palm print, and 5) that defendant Moore was mentally retarded and able to provide his counsel with little assistance in making his defense, the Court concluded that defendant had made the requisite threshold showing of specific necessity for a fingerprint expert and that he would have been materially assisted in the preparation of his defense had his motion been granted. In the case before us, defendant made a similar showing. Although he was not mentally retarded, there was evidence that he was a cocaine addict and was under the influence of drugs when the crime occurred.
Further, in denying defendant’s motion for funds to hire a ballistics expert, the trial judge operated under a misapprehension of fact and law. First, the trial judge erroneously believed that there was no confession in the Moore case. He said that “[i]n the Moore case they didn’t have a confession. That’s a material point. I can’t see how I could find that the assistance of a ballistics expert could assist [in] the preparation of this defense.” Second, *214the trial judge erroneously believed that defendant had to show a likelihood that the requested expert would reach a conclusion favorable to defendant. He said, "... I think you have to at least establish probable cause that you might get that result, and you have not done that here .... But just on the mere fact [that] T might get lucky,’ the State is supposed to pay for that?” The Moore court rejected a similar assertion:
The showing suggested by the State is not required. To require as a condition precedent to acquiring an appointed fingerprint expert that the defendant discredit the State’s expert testimony stands at odds with the general “threshold” showing of need required under our cases. The State’s proposed test would demand that the defendant possess already the expertise of the witness sought.
321 N.C. at 345, 364 S.E.2d at 657.
Finally, defendant was denied his constitutional rights to be present at all critical stages of the trial and to confront witnesses against him. See Rushen v. Spain, 464 U.S. 114, 78 L.Ed.2d 267 (1983), reh’g denied, 465 U.S. 1055, 79 L.Ed.2d 730 (1984); State v. Braswell, 312 N.C. 553, 324 S.E.2d 241 (1985). Defense counsel’s failure to request defendant’s presence or to expressly consent to defendant’s absence is not fatal, in my view, since defense counsel did not have the power to waive defendant’s right to be present at a hearing involving felony offenses. Significantly, had defendant been present he may have been in a better position to assist his attorney in some way. Moreover, an opportunity to observe the conduct and demeanor of the defendant reasonably may have affected the trial judge’s assessment of defendant’s need for the assistance of a psychiatrist. In my view this error cannot be said to be harmless beyond a reasonable doubt. Braswell, 312 N.C. at 560, 324 S.E.2d at 247.
For the foregoing reasons, I believe defendant should be awarded a new trial.